        Case 3:18-cv-01485-WIA Document 66 Filed 03/13/20 Page 1 of 20



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DALMER LEE REYAN,             :
                              :                    CIVIL ACTION
     Plaintiff,               :                    NO. 3:18-cv-01485
                              :                    (Magistrate Judge Arbuckle)
     v.                       :                    (Judge Mariani)
                              :
PENNSYLVANIA DEPARTMENT OF    :
CORRECTIONS, CAPTAIN RANDY    :                    JURY TRIAL DEMANDED
EVANS , SERGEANT RICHARD      :
HIBSHMAN, CORRECTIONS OFFICER :
SAMUEL LARTY, CORRECTIONS     :
OFFICER RICHARD KISTLER,      :
CORRECTCARE SOLUTIONS, DR.    :
VANITHA ABRAHAM, DR. THEODOOR :
VOORSTAD, DR. SCOTT MORGAN,   :
DR. JEAN HOLDREN, PA-C NICOLE :
ODEM, PA-C MARK HAMMER,       :
                              :
     Defendants.              :

PLAINTIFF’S BRIEF IN SUPPORT OF HIS RESPONSE IN OPPOSITION
 TO DOC DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT ON
    ISSUE OF EXHAUSTION OF ADMINISTRATIVE REMEDIES

      Plaintiff, Dalmer Reyan, by and through his attorney, Laurie R. Jubelirer,

Esquire, hereby responds in opposition to the DOC Defendants’ Motion for

Summary Judgment pursuant to Federal Rule of Civil Procedure 56, and in support

thereof, incorporates by reference the attached Memorandum of Law as if fully set

forth herein.




                                         1
         Case 3:18-cv-01485-WIA Document 66 Filed 03/13/20 Page 2 of 20



   I.      PROCEDURAL HISTORY

        Plaintiff, Dalmer Reyan, an inmate at the State Correctional Institution at

Mercer and a former inmate at the State Correctional Institutions at Pittsburgh and

Camp Hill, brings civil rights claims against the Department of Corrections

(“DOC”) defendants and the medical defendants based on their failure to provide

plaintiff with proper accommodations and their deliberate indifference to his

serious medical condition, a dislocated and severely arthritic right knee, which

resulted in his falling down a staircase at SCI Camp Hill on July 26, 2016, and

sustaining physical and emotional injuries, pursuant to the Eighth Amendment and

42 U.S.C. § 1983; the Americans with Disabilities Act of 1990 (“ADA”), 42

U.S.C. § 12132; the Rehabilitation Act of 1973, 29 U.S.C. § 794. (Amended

Compl. Doc. No. 16); and state negligence claims.

        The DOC defendants are the Pennsylvania Department of Corrections,

Captain Randy Evans, Sergeant Richard Hibshman and Corrections Officers

Samuel Larty and Richard Kistler, Id. The medical providers are Correct Care

Solutions, Dr. Vanitha Abraham, Dr. Theodoor Voorstad, Dr. Scott Morgan, Dr.

Jean Holdren and Physician Assistants Nicole Odem and Mark Hammer. Id.

        The DOC defendants seek judgment in their favor on defendants’ federal

claims that plaintiff failed to properly exhaust his available administrative




                                           2
        Case 3:18-cv-01485-WIA Document 66 Filed 03/13/20 Page 3 of 20



remedies under the Prison Litigation Reform Act of 1995. Plaintiff opposes the

DOC defendants’ motion.

II.   STATEMENT OF FACTS PERTAINING TO EXHAUSTION

      Plaintiff, Dalmer Reyan, was an inmate at SCI Camp Hill starting in or about

March 2016. Amended Compl. ¶ 17, Doc. No. 16; see also Moves Report, attached

hereto as Exhibit B, page 1. In or about October 2015, prior to plaintiff’s

incarceration, he had surgery to stabilize his right knee due to significant arthritis.

Amended Compl. ¶ 19, Doc. No. 16; see also plaintiff’s deposition, attached hereto

as Exhibit A, at pp. 17-18. While plaintiff was in the Bedford County Jail in

Bedford, Pennsylvania, in or about February 2016, he fell in his cell and dislocated

his right knee. Amended Compl. ¶ 20, Doc. No. 16; Ex. A at p. 19. When plaintiff

entered SCI Camp Hill in or about March 2016, his right knee was dislocated and

severely arthritic, which made it difficult for him to ambulate. Id.

      In or about March 2016, the medical defendants issued a restriction that

plaintiff was to be housed on a bottom bunk at SCI Camp Hill due to his chronic

knee condition, but there was no bottom tier restriction at that time. Amended

Compl. ¶ 22, Doc. No. 16.

      Plaintiff was forced to go up and down the steps with great difficulty at SCI

Camp Hill when he first arrived in or about March 2016 until in or about April

2016, when the SCI Camp Hill Medical Department issued a written Physicians


                                           3
        Case 3:18-cv-01485-WIA Document 66 Filed 03/13/20 Page 4 of 20



Order stating that plaintiff would be restricted to the ground floor and a lower bunk

due to his chronic right knee condition. Amended Compl. ¶ 23, Doc. No. 16; Ex. A

at pp. 26-27, 30, 122.

      After his transfer to SCI Pittsburgh in the Spring of 2016, plaintiff returned

to SCI Camp Hill in or about June 2016 and remained there, with the exception of

numerous transfers to and from York County Prison, SCI Benner and SCI

Pittsburgh from September through November 2016. Ex. A at pp. 36-41, 43-44;

Ex. B. Plaintiff was transferred to York County Prison two times, in September

and November 2016 to attend a preliminary hearing. Ex. A at pp. 37, 40, 50-55;

Ex. B at p. 1. Plaintiff felt that he was being “bounced all over the place” due to the

numerous transfers. Ex. A at pp. 39; 44.

      Prior to and after the numerous transfers when plaintiff returned to SCI

Camp Hill, he was placed on R block for a period of weeks. Ex. A at pp. 39, 43-45.

On R block, plaintiff had difficulty getting any paperwork to be able to prepare and

submit grievances and appeals. Ex. B at pp. 43, 110-111. Plaintiff was moved to

his current location at SCI Mercer in or about January 2017, where he has been

through the present time. Amended Compl. ¶ 18, Doc. No. 16; Ex. B at p. 1.

      On July 26, 2016 when plaintiff was scheduled to be transferred from SCI

Camp Hill to SCI Pittsburgh, he was housed on N block at SCI Camp Hill.

Amended Compl. ¶¶ 24-25, Doc. No. 16; Ex. A at p. 24. Prior to when plaintiff’s


                                           4
        Case 3:18-cv-01485-WIA Document 66 Filed 03/13/20 Page 5 of 20



transfer was set to take place, SCI Camp Hill prison officials told him to pack up

his belongings to prepare for the transfer to SCI Pittsburgh the next day. Amended

Compl. ¶ 26, Doc. No. 16; Ex. A at p. 24.

      At or about 3:00 p.m. on July 26, 2016, when SCI Camp Hill was locked

down, SCI Camp Hill prison officials requested that plaintiff submit to a urine test

with Captain Randy Evans, who was a security captain there, and/or staff members

under his supervision. Amended Compl. ¶ 27, Doc. No. 16; Ex. A at p. 24. A

corrections officer from SCI Camp Hill escorted plaintiff from his cell block to the

main building of SCI Camp Hill to a floor below defendant Captain Randy Evans’

office. Amended Compl. ¶ 28, Doc. No. 16; Ex. A at p. 25.

      When plaintiff arrived in the area of the control booth where defendant

Sergeant Richard Hibshman was located, plaintiff asked defendant Hibshman to

inform defendant Evans that he could not climb the steps due to ground floor

restrictions in plaintiff’s medical file because of his knee condition. Amended

Compl. ¶ 29, Doc. No. 16; Ex. A at pp. 25-26.

      Defendant Sergeant Hibshman requested the corrections officer in the

control booth to call up to defendant Captain Evans in regard to plaintiff’s medical

restriction, at which time defendant Evans yelled down and cursed, saying that he

did not care about plaintiff’s medical restrictions; that plaintiff was required to

climb the stairs to see defendant Captain Evans and to give a urine; and if plaintiff


                                           5
        Case 3:18-cv-01485-WIA Document 66 Filed 03/13/20 Page 6 of 20



refused, he would be disciplined and taken to the Restricted Housing Unit at the

prison. Amended Compl. ¶ 30, Doc. No. 16; Ex. A at p. 26. Plaintiff then climbed

up two to three sets of stairs with great difficulty, where he met defendant Captain

Evans and a staff member/members under his supervision; and gave a urine

sample, which turned out to be negative. Amended Compl. ¶ 31, Doc. No. 16; Ex.

A at p. 26.

      After plaintiff had already climbed the steps and gave a urine sample,

defendant Captain Evans called the medical department to verify plaintiff’s

medical restrictions and then told defendant Corrections Officer Samuel Larty and

defendant Corrections Officer Richard Kistler, who worked as corrections officers

at SCI Camp Hill, to escort plaintiff back down the three sets of stairs to the

ground floor because of plaintiff’s medical condition. Amended Compl. ¶ 32, Doc.

No. 16; Ex. A at p. 27.

      Defendant Captain Evans instructed defendants Corrections Officers Larty

and Kistler to position themselves, one in front of and one behind plaintiff while he

descended the stairs back to the ground floor of the prison due to medical

restrictions related to plaintiff’s knee condition. Amended Compl. ¶ 33, Doc. No.

16; Ex. At at p. 27. Defendants Corrections Officers Larty and Kistler did not

follow the protocol ordered by defendant Captain Evans and did not position




                                          6
        Case 3:18-cv-01485-WIA Document 66 Filed 03/13/20 Page 7 of 20



themselves in front of and behind plaintiff while he went down the stairs.

Amended Compl. ¶ 34, Doc. No. 16; Ex. A at p. 27.

      While plaintiff was descending the stairs, his right knee gave out and he fell

down at least two flights of stairs, hitting and injuring his head, neck, hip, lower

back and right knee. Amended Compl. ¶ 35, Doc. No. 16; Ex. A at pp. 27-28.

      Following his fall, plaintiff was taken to the prison infirmary and then by

ambulance to the Emergency Room of Holy Spirit Hospital in Camp Hill,

Pennsylvania. Amended Compl. ¶ 36, Doc. No. 16; Ex. A at p. 31. Plaintiff was

treated for head, back and knee pain. He was given a cervical collar for his neck

and back; fluid was aspirated from his knee; a brace was recommended for the

knee; and plaintiff was instructed to follow up with Dr. Sumas, a neurosurgeon

who worked outside of the prison, on September 7, 2016. Amended Compl. ¶ 37,

Doc. No. 16; Ex. A at pp. 31-32.

      When plaintiff returned to SCI Camp Hill, he was placed in the infirmary

overnight for observation and treatment for his injuries. Amended Compl. ¶ 38,

Doc. No. 16; Ex. A at p. 32. Shortly thereafter, plaintiff was returned to general

population. Ex. A at pp. 32-33.

      Plaintiff submitted grievance number 644683 to the SCI Camp Hill

Grievance Coordinator on September 11, 2016. See Official Inmate Grievance

Form and Initial Review Response for Grievance Number 644683, attached hereto


                                           7
        Case 3:18-cv-01485-WIA Document 66 Filed 03/13/20 Page 8 of 20



as Exhibit C; Ex. B at pp 34-35. Prior to submitting the grievance, plaintiff

submitted inmate requests to staff members to take the proper steps to obtain

medical treatment and to seek investigation of the prison personnel who

improperly required him to climb up and down the stairs. Id. The Grievance

Coordinator prepared a response on September 28, 2016, denying plaintiff’s

grievance as frivolous, stating that plaintiff had a consultation with an outside

specialist who did not recommend surgical intervention. Ex. C.

      Plaintiff was transferred to York County Prison on two occasions and also to

and from SCI Camp Hill, SCI Benner, SCI Mercer and SCI Pittsburgh shortly after

he filed the grievance in the Fall of 2016. Ex. A at pp. 37-43; Ex. B at p. 1. He was

put on R block when he returned to SCI Camp Hill, where there was a lack of

paper to prepare and submit grievances and appeals. Id. at pp. 39-40. He was

eventually transferred permanently to SCI Mercer, where he has resided since

January 12, 2017. Ex. B at p. 1.

      Since the incident on July 26, 2016 through the time of plaintiff’s deposition

in November 2019, plaintiff has seen a handful of specialists outside of the prison,

many of whom recommended knee replacement surgery due to the severe pain that

he suffers constantly. Ex. A at pp. 20-22, 70, 113, 119. Plaintiff suffers severe pain

on a daily basis and the pain prevents him from sleeping at night. Id. at pp. 114-




                                           8
        Case 3:18-cv-01485-WIA Document 66 Filed 03/13/20 Page 9 of 20



115, 118. Plaintiff’s pain continues to worsen. Id. at pp. 118-119. Plaintiff has not

received surgery for his knee as of the date of filing the within brief.

      On many occasions from 2016 through the present time, while at SCI Camp

Hill, SCI Pittsburgh and SCI Mercer, plaintiff has been without a knee brace, knee

sleeve, a wrap and/or a cane or any assistive device, despite the fact that they were

prescribed to him, because the medical and DOC defendants failed to take

appropriate steps to ensure that plaintiff had access to these devices. Amended

Compl. ¶ 44, Doc. No. 16; Ex. A at pp. 94-97, 102-104, 116-118.

      On September 11, 2016, plaintiff submitted grievance number 644683 to the

SCI Camp Hill Grievance Coordinator, complaining about the DOC’s improper

decision to make him go up and down the stairs for a drug test on July 26, 2016;

and the medical department’s failure to send him out to a specialist for the severe

injury to his knee from the fall. Ex. A at pp. 34-35, 119-120; Ex. C. Plaintiff

prepared and submitted an appeal of this grievance to the warden at SCI Camp Hill

while he was housed on R block at SCI Camp Hill. Ex. A at pp. 39-43, 120-121.

Plaintiff was transferred from SCI Camp Hill to York County Prison and back to

SCI Camp Hill on R block before he submitted this grievance. Ex. A at pp. 38-39.

Plaintiff was bounced all over the place at this time. Id. at p. 39.

      After plaintiff appealed the grievance to the SCI Camp Hill warden, he was

transferred out of SCI Camp Hill four days later, so he never heard back from her.


                                           9
       Case 3:18-cv-01485-WIA Document 66 Filed 03/13/20 Page 10 of 20



Id. at pp. 41-43. He had to write the grievance appeal while on R block where they

would not give him the proper grievance appeal paperwork. Id. at pp. 42-43, 63,

120. Plaintiff never received a response to his grievance appeal from the warden as

he was transferred to and from York County Prison and SCIs Camp Hill, Benner

and Pittsburgh. Id. at pp. 44-45. Plaintiff did not keep a copy of his appeal to the

warden due to being in R block. Ex. A at p. 120.

      Plaintiff appealed this grievance to the Secretary’s Office of Inmate

Grievances and Appeals (“SOIGA”). Ex. A at p. 46; see also plaintiff’s appeal to

SOIGA, attached hereto as Exhibit D. This document was filed by plaintiff right

after he came back from York County Prison, which is when he received the

response to his initial grievance. Ex. A at pp. 47-49. Plaintiff submitted the final

appeal to the SOIGA because he never heard back from the warden and he

believed that her response could have been sent to him when he was at the York

County Prison when he was not in a place where he could have received it. Id. at

pp. 120-121. Plaintiff never heard back from SOIGA after he submitted his appeal

there as he was being transferred to different prisons and was not sure that his mail

could get to him outside of SCI Camp Hill. Id. at pp. 121-122.




                                          10
       Case 3:18-cv-01485-WIA Document 66 Filed 03/13/20 Page 11 of 20



       III. ARGUMENT

      A.     STANDARD ON A MOTION FOR SUMMARY JUDGMENT

      Summary judgment is proper if, viewing the facts in the light most favorable

to the non-moving party, the moving party is entitled to judgment as a matter of

law. Pi Lambda Phi Fraternity, Inc. v. Univ. of Pittsburgh, 229 F.3d 435, 441 n. 3

(3d Cir. 2000). The party seeking summary judgment “bears the initial

responsibility of informing the district court of the basis for its motion, and

identifying those portions of ‘the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any,’ which it believes

demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986). The motion must be granted unless the

nonmoving party designates specific facts in discovery materials or affidavits

showing a genuine material factual issue that can only be resolved by a trial. Id., at

324; Fed.R.Civ.P.56 (e). “Material” facts are those that might affect the outcome of

the suit under the substantive law governing the claims made. An issue of fact is

“genuine” only “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party” in light of the burdens of proof required by substantive

law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 252 (1986).

      Furthermore, credibility determinations are jury functions and are not

appropriate for a judge to make in ruling on a motion for summary judgment.


                                          11
       Case 3:18-cv-01485-WIA Document 66 Filed 03/13/20 Page 12 of 20



Rogers v. United States, 696 F. Supp. 2d 472 (W.D. Pa. 2010) (citing Anderson,

supra, 477 U.S. at 248). When considering exhaustion in the context of a motion

for summary judgment, “a district court may not make credibility determinations

or engage in any weighing of evidence.” Paladino v. Newsome, 885 F. 3d 203,

209-210 (3d Cir. 2018). “Rather, the non-moving party’s evidence is to be believed

and all justifiable inferences are to be drawn in his favor.” Id. at 2010.

      B.     PLAINTIFF HAS EXHAUSTED AVAILABLE
             ADMINISTRATIVE REMEDIES UNDER THE
             PRISON LITIGATION REFORM ACT

      The DOC defendants claim that plaintiff is precluded from pursuing his

claims against them because he failed to properly exhaust his administrative

remedies under the Prison Litigation Reform Act (“PLRA”). This argument fails

because: This argument fails because: the grievance appeal forms were not

available to plaintiff during the time that he was transferred numerous times to and

from other prisons during the grievance appeal time period; and the conflict

between the prison records and plaintiff’s deposition testimony regarding

exhaustion is a credibility determination that creates a genuine issue of material

fact that is not appropriate for summary judgment.

      1. Plaintiff Exhausted Available Administrative Remedies

      The Prison Litigation Reform Act, 42 U.S.C. § 1997e (a), requires a prisoner




                                           12
       Case 3:18-cv-01485-WIA Document 66 Filed 03/13/20 Page 13 of 20



confined in jail to exhaust administrative remedies that are available prior to

bringing a section 1983 lawsuit with respect to prison conditions. Under the PLRA,

a prisoner need exhaust only “available” administrative remedies. Ross v. Blake,

136 S. Ct. 1850, 1856 (2016). Under § 1997e (a), the exhaustion requirement

hinges on the “availab[ility]” of administrative remedies: An inmate, that is, must

exhaust available remedies, but need not exhaust unavailable ones. Id. at 1858. An

inmate is required to exhaust those, but only those, grievance procedures that are

“capable of use” to obtain “some relief for the action complained of.” Id. at 1859

(citing Booth v. Churner, 532 U.S. 732, 738 (2001)).

      First, as Booth made clear, an administrative procedure is unavailable when

(despite what regulations or guidance materials may promise) it operates as a

simple dead end—with officers unable or consistently unwilling to provide any

relief to aggrieved inmates. Ross, 136 S. Ct. at 1859 (citing Booth v. Churner, 532

U.S. 732, 736, 738 (2001)); see also Shifflett v. Korszniak, 934 F.3d 356, 365 (3d

Cir. 2019).

       Next, an administrative scheme might be so opaque that it becomes,

practically speaking, incapable of use. Id. In this situation, some mechanism exists

to provide relief, but no ordinary prisoner can discern or navigate it. Id. When rules

are "so confusing that ... no reasonable prisoner can use them," then "they're no

longer available." Id. And finally, the same is true when prison administrators


                                          13
       Case 3:18-cv-01485-WIA Document 66 Filed 03/13/20 Page 14 of 20



thwart inmates from taking advantage of a grievance process through machination,

misrepresentation, or intimidation, such interference with an inmate's pursuit of

relief renders the administrative process unavailable. Id. at 1860.

      There are many situations and circumstances in which the Courts have found

that grievance procedures are unavailable to inmates, thus holding that a prisoners’

claims cannot be dismissed under particular factual circumstances. Courts have

found prison grievance remedies unavailable under many fact-specific

circumstances, including the following: because a prisoner was misled about the

grievance process (Swisher v. Porter County Sheriff’s Dept., 769 F.3d 553, 555 (7th

Cir. 2014)); due to threats and intimidation (Ross v. Blake, supra, 136 S. Ct. at

1860 n.3); due to prison rules that obstruct using the grievance system (Church v.

Oklahoma Correctional Industries, 2011 WL 4376222, *7 (W.D. Okla. Aug. 15,

2011), report and recommendation adopted, 2011 WL 4383225 (W.D. Okla., Sept.

20, 2011)); and due to denial of necessary forms (Hill v. Snyder, 817 F.3d 1037,

1041 (7th Cir. 2016)). See also Hill v. O’Brien, 387 F. App’x 396 (4th Cir. 2010);

Dale v. Lappin, 376 F.3d 652, 655–56 (7th Cir. 2004). A remedy that prison

officials prevent a prisoner from "utiliz[ing]" is not an "available" remedy under

1997e(a), such that plaintiff’s allegations raise an inference that he was prevented

from utilizing the prison's administrative remedies. Miller v. Norris, 247 F.3d 736,




                                          14
       Case 3:18-cv-01485-WIA Document 66 Filed 03/13/20 Page 15 of 20



740 (8th Cir. 2001) (citing Johnson v. Garraghty, 57 F. Supp. 2d 321, 329 (E.D. Va.

1999)).

      Plaintiff here properly exhausted available administrative remedies. After he

filed his first level grievance and it was later denied as frivolous, his second and

third level appeals were due during a time when he was being transferred to and

from York County Prison and numerous state prisons in the Fall of 2016. The

transfers caused obstacles for plaintiff to be able to prepare, submit and copy his

grievance appeals in accordance with the deadlines in the DOC Inmate Handbook.

In addition, because the appeal deadlines also fell during a time when plaintiff was

housed on R block of SCI Camp Hill, where paper and pens and pencils were made

unavailable to inmates, which was another obstacle for plaintiff to be able to timely

follow the appeal process in the DOC Inmate Handbook. All of these barriers

caused plaintiff’s administrative remedies to be unavailable and the efforts that he

did make during this time to grieve the incident involving his fall down the stairs

and the inadequate medical treatment that followed are sufficient to allow the

Court to find that plaintiff’s available administrative remedies were exhausted.

Summary judgment should therefore not be granted based on this defense.

             1. The Conflict Between Plaintiff’s Deposition Testimony and the
                DOC Prison Records Creates a Genuine Issue of Material Fact

      The DOC defendants claim that the court should just rely on the DOC

grievance records to find that plaintiff did not exhaust available administrative
                                          15
       Case 3:18-cv-01485-WIA Document 66 Filed 03/13/20 Page 16 of 20




remedies. The evidence taken into account by the DOC defendants does not

acknowledge that plaintiff’s deposition testimony contradicts some of the

grievance records and therefore creates an issue of material fact that cannot be

resolved through a Motion for Summary Judgment.

      Credibility determinations are jury functions and not appropriate for a judge

to make in a ruling on a motion for summary judgment. Rogers v. United States,

696 F. Supp. 2d 472 (W.D. Pa. 2010) (citing Anderson, supra, 477 U.S. at 248).

See also Blake v. Race, 487 F. Supp. 2d 187, 202 (E.D.N.Y. 2007) (The rule in

determining whether to grant summary judgment is that credibility determinations,

weighing evidence and drawing inferences are functions for the jury, not the

court.) (citing Anderson, supra, 477 U.S. at 255).

      In Paladino v. Newsome, 885 F. 3d 203, 204, 210 (3d Cir. 2018), a case

strikingly similar to the within case, the Court found that, where there is a conflict

between the prison’s records and appellant’s deposition testimony, it creates a

genuine issue of material fact regarding exhaustion of appellant’s excessive force

claim under the Eighth Amendment. In Paladino, the prison records introduced in

the lower court established that the appellant did not appeal the prison’s responses

to the grievance forms. Id. at 208. However, appellant testified at his deposition

that he appealed numerous responses that vanished after they were submitted

and/or filed. Id. The Court held that “a single non-conclusory affidavit or
                                          16
       Case 3:18-cv-01485-WIA Document 66 Filed 03/13/20 Page 17 of 20



witness’s testimony, when based on personal knowledge and directed at a material

issue, is sufficient to defeat summary judgment.” Id. at 209 (citing Lupyan v.

Corinthian Colleges, Inc., 761 F. 3d 314, 320 (3d Cir. 2014). This is true, even

where the information is self-serving. Id. The Court emphasized that, in

considering a motion for summary judgment, “the non-moving party’s evidence ‘is

to be believed and all justifiable inferences are to be drawn in his favor.” Id. at 210.

The Court specifically held that, while it is possible that appellant misrepresented

facts when he testified that he filed forms regarding the assault that occurred in the

prison, it is equally possible that he did not. Id. The Court further went on to say

that it is not unheard of for a grievance form to be lost. Id.

             In the instant case, while the DOC has produced grievance records

only in regard to plaintiff’s first level of appeal to the SCI Camp Hill Grievance

Coordinator, plaintiff testified that he sent a grievance appeal to the warden and a

final grievance appeal to SOIGA. Ex. A at pp. 39, 41-42, 46-49; Ex D. These

differing accounts clearly present an issue of material fact and would force the

Court to make a credibility determination should it grant summary judgment based

on plaintiff’s failure to exhaust administrative remedies. Summary judgment

should therefore not be granted based on this defense.




                                           17
      Case 3:18-cv-01485-WIA Document 66 Filed 03/13/20 Page 18 of 20



IV.   CONCLUSION

      For all the reasons stated above, the DOC Defendants’ Motion for Summary

Judgment should be denied.




                                           /s/ Laurie R. Jubelirer
                                           Laurie R. Jubelirer, Esquire
                                           Jubelirer Law, LLC
                                           Attorney for Plaintiff




                                      18
       Case 3:18-cv-01485-WIA Document 66 Filed 03/13/20 Page 19 of 20



               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DALMER LEE REYAN,             :
                              :                       CIVIL ACTION
     Plaintiff,               :                       NO. 3:18-cv-01485
                              :                       (Magistrate Judge Arbuckle)
     v.                       :                       (Judge Mariani)
                              :
PENNSYLVANIA DEPARTMENT OF    :
CORRECTIONS, CAPTAIN RANDY    :                       JURY TRIAL DEMANDED
EVANS , SERGEANT RICHARD      :
HIBSHMAN, CORRECTIONS OFFICER :
SAMUEL LARTY, CORRECTIONS     :
OFFICER RICHARD KISTLER,      :
CORRECTCARE SOLUTIONS, DR.    :
VANITHA ABRAHAM, DR. THEODOOR :
VOORSTAD, DR. SCOTT MORGAN,   :
DR. JEAN HOLDREN, PA-C NICOLE :
ODEM, PA-C MARK HAMMER,       :
                              :
     Defendants.              :

                          CERTIFICATE OF SERVICE
      I, Laurie R. Jubelirer, Esquire, attorney for plaintiff, hereby certify that a

true and correct copy of the within Motion was filed electronically via the Court’s

ECF system on the date below and is available for viewing and downloading by all

counsel of record.

                                 By:    /s/ Laurie R. Jubelirer
                                        Laurie R. Jubelirer, Esquire
                                        Jubelirer Law, LLC
                                        Attorney for Plaintiff

Date: March 13, 2020
                                          19
      Case 3:18-cv-01485-WIA Document 66 Filed 03/13/20 Page 20 of 20



               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DALMER LEE REYAN,             :
                              :                       CIVIL ACTION
     Plaintiff,               :                       NO. 3:18-cv-01485
                              :                       (Magistrate Judge Arbuckle)
     v.                       :                       (Judge Mariani)
                              :
PENNSYLVANIA DEPARTMENT OF    :
CORRECTIONS, CAPTAIN RANDY    :                       JURY TRIAL DEMANDED
EVANS , SERGEANT RICHARD      :
HIBSHMAN, CORRECTIONS OFFICER :
SAMUEL LARTY, CORRECTIONS     :
OFFICER RICHARD KISTLER,      :
CORRECTCARE SOLUTIONS, DR.    :
VANITHA ABRAHAM, DR. THEODOOR :
VOORSTAD, DR. SCOTT MORGAN,   :
DR. JEAN HOLDREN, PA-C NICOLE :
ODEM, PA-C MARK HAMMER,       :
                              :
     Defendants.              :

                      CERTIFICATE OF WORD COUNT
      I, Laurie R. Jubelirer, Esquire, attorney for plaintiff, hereby certify that the

within Response in Opposition to the DOC Defendants’ Motion for Summary

Judgment has a word count of less than 5000 words.

                                 By:    /s/ Laurie R. Jubelirer
                                        Laurie R. Jubelirer, Esquire
                                        Jubelirer Law, LLC
                                        Attorney for Plaintiff

Date: March 13, 2020



                                          20
